.   ;    .   ·,..:
    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (MOdified)                                                                Pagelofl   /B
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                    v.                                            (For Offenses Committed On or After November 1, 1987)



                           Raul Villeda-Camacho                                   Case Number: 3:19-mj-21939




    REGISTRATION NO. 75000298
    THE DEFENDANT:                                                                        MAY l 6 2019
     IZI pleaded guilty to couut(s) ~~~__!_~~~~~~~~~-----,~~-+----G!kiµ,..~.,..1-'l--1....-"-'--'-"_j_llLl___
                                     1 of Complaint
        D was found guilty to count( s)
          after a plea of not guilty.                                                             ---·-
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title' & Section                  Nature of Offense                                                             Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

        D The defendant has been found not guilty on couut(s)                ~~~~~~~~~~~~~~~~~~~




        D Count(s)     ~~~~~~~~~~~~~~~~~-
                                                                                   dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                   ~ TIME SERVED                             D                                          days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, May 16, 2019
                                                                              Date of Imposition of Sentence


                                                                                 ~~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                    3:19-mj-21939
